—In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Bivona, J.), dated August 12, 1996, which denied his application to modify the mother’s visitation with the parties’ minor child.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
On or about July 25, 1997, the parties entered into a stipulation in their visitation dispute, which was placed on the record and incorporated in an order of the Family Court, Orange County, entered on the same date. In view of the foregoing, the instant appeal is academic. Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.